  Case 18-31754-5-mcr            Doc 545 Filed 08/01/19 Entered 08/01/19 08:54:10                        Desc
                                    Main Document    Page 1 of 4



  So Ordered.

  Signed this 31 day of July, 2019.



                                                ________________________________

                                                Margaret Cangilos-Ruiz
                                                United States Bankruptcy Judge




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

 In re:
                                                                                Case Nos.
 CENTERSTONE LINEN SERVICES,LLC,                                                18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                     18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                        18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                        18-31756
 ATLANTA,LLC,and
 ALLIANCE LTS WINCHESTER,LLC                                                    18-31757
 d/b/a Clarus Linen Systemsl,
                                                                                Chapter 11 Cases
                                                      Debtors.                  Jointly Administered




     SIXTH ORDER AMENDING FINAL ORDER (I) AUTHORIZING THE DEBTORS
        TO(A)OBTAIN POST-PETITION FINANCING ON ASUPER-PRIORITY,
     SENIOR SECURED BASIS AND(B)USE CASH COLLATERAL;(II) GRANTING
          (A)LIENS AND SUPER-PRIORITY CLAIMS AND(B)ADEQUATE
       PROTECTION TO CERTAIN PREPETITION LENDERS;(III) MODIFYING
         THE AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF


'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").

                                                                                                          3380672.6
 Case 18-31754-5-mcr             Doc 545 Filed 08/01/19 Entered 08/01/19 08:54:10                          Desc
                                    Main Document    Page 2 of 4



          With the consent of the Debtors, the DIP Agent, the DIP Lenders, the Committee and the

 U.S. Trustee, the provisions set forth in this Court's final debtor in possession financing and cash

 collateral order entered on February 14, 2019 at Docket No. 234(the "Final DIP Order")2,the

 amended final debtor in possession financing and cash collateral order entered on April 19, 2019

 at Docket No. 357(the "Amended Final DIP Order"), the second amended final debtor in

 possession financing and cash collateral order entered on May 17, 2019 at Docket No. 430(the

"Second Amended Final DIP Order"), the third amended final debtor in possession financing and

cash collateral order entered on June 5, 2019 at Docket No. 463 (the "Third Amended Final DIP

Order"), the fourth amended final debtor in possession financing and cash collateral order

entered on June 26, 2019 at Docket No. 503 (the "Fourth Amended Final DIP Order") and the

fifth amended final debtor in possession financing and cash collateral order entered on July 2,

2019 at Docket No. 516 (the "Fifth Amended Final DIP Order") and subject to all qualifications

therein, are hereby amended by this Order, as set forth below. As agreed to by the Debtors, the

DIP Agent, the DIP Lenders, the Committee and the U.S. Trustee, the budget attached to this

Order as Exhibit 1 is approved and supplements the Budgets attached to the Final DIP Order, the

Amended Final DIP Order, the Second Amended Final DIP Order, the Third Amended Final DIP

Order, the Fourth Amended Final DIP Order and the Fifth Amended Final DIP Order3.

         The following amendments("Amendments") to the Final DIP Order, the Amended Final

DIP Order, the Second Amended Final DIP Order, the Third Amended Final DIP Order, the

Fourth Amended Final DIP Order and the Fifth Amended DIP Order are hereby approved, which




z Capitalized terms used but not defined herein shall have the meanings given to them in the Final DIP Order.
3 For purposes of clarity, the amount of $125,000 set forth in the line item "Wind Down Fees & Exp." in the Budget
attached hereto as Exhibit 1 does not supplement, and is not in addition to, the amount of"Wind Down Fees &
Exp." approved in the budget attached to the Final DIP Order [Docket No. 234-3], but merely restates that line item.

                                                                                                            3380672.6
 Case 18-31754-5-mcr        Doc 545 Filed 08/01/19 Entered 08/01/19 08:54:10               Desc
                               Main Document    Page 3 of 4



Amendments have been agreed to by the Debtors, the DIP Agent, the DIP Lenders, the

Committee and the U.S. Trustee:

       1.      Clause (iv) of Paragraph 28 of the Final DIP Order, Amended Final DIP Order,

Second Amended Final DIP Order, Third Amended Final DIP Order, Fourth Amended Final DIP

Order and Fifth Amended DIP Order is deleted and restated as follows:

      "(iv)    September 30, 2019."

       2.      Clause (iii) of Paragraph 35 of the Final DIP Order is deleted and restated as

follows:

      "(iii) to the extent allowed at any time, whether by interim order, procedural order, or

otherwise, all unpaid fees and expenses(the "Allowed Professional Fees") incurred by persons or

firms retained by the Debtors or any Committee pursuant to sections 327, 328, 363, and 1113 of

the Bankruptcy Code (the "Estate Professionals") at any time before or after delivery by the DIP

Agent of aCarve-Out Trigger Notice and included in the Budget at any time for Estate

Professionals (including, but not limited to, the $125,000 in Wind Down Fees & Exp.), whether

allowed prior to or after delivery of a Carve-Out Trigger Notice (the amounts set forth in this

clause (iii) being the "Post Carve-Out Trigger Notice Cap");"

       3.      Clause (iv) of Paragraph 35 ofthe Final DIP Order is deleted.

       4.      The reference to "paragraph 6(a)" in Paragraph 8(b) is corrected to read

"paragraph 8(a)".

               Paragraph 8(c) ofthe Final DIP Order is deleted and restated in its entirety as

follows:

      "Notwithstanding the DIP Documents, the DIP Collateral shall not include the

"Bankruptcy Recoveries". As used herein,"Bankruptcy Recoveries" shall mean any claims,



                                                                                            3380672.6
 Case 18-31754-5-mcr         Doc 545 Filed 08/01/19 Entered 08/01/19 08:54:10                  Desc
                                Main Document    Page 4 of 4



 causes of action, recoveries and the proceeds thereof, by settlement or otherwise, to which the

 Debtors (or other parties in interest, including the Committee or a subsequent trust or trustee)

 may be entitled to assert and/or recover (i) by reason of any avoidance or other power vested in

 or on behalf ofthe Debtors or the estates of the Debtors under chapter 5 of the Bankruptcy Code,

 other than recoveries in respect of those claims or causes of action arising under 11 U.S.C.

 §§ 549(a)(1) and (a)(2)(B) and claims or causes of action arising under 11 U.S.C. § 542 for the

 collection of accounts receivable set forth on the schedule of receivables prepared on July 31,

 2019 and transmitted via e-mail by Debtors' counsel to the Committee's counsel and HSBC

 Bank's counsel on July 31, 2019 at approximately 1:08 PM (the "Receivables Schedule"); and

(ii) with respect to any commercial tort claims (including, but not limited to, breach of fiduciary

 claims, if any). Further, the DIP Collateral and Prepetition Collateral shall include the proceeds

 of claims or causes of action arising under 11 U.S.C. §§ 549(a)(1) and (a)(2)(B) and those arising

 under 11 U.S.C. § 542 for the collection of accounts receivable set forth on the Receivables

 Schedule. Notwithstanding anything in this Order to the contrary, Bankruptcy Recoveries shall

 include any claims, causes of action, recoveries and the proceeds thereof, by settlement or

 otherwise, to which the Debtors (or other parties in interest, including the Committee or a

 subsequent trust or trustee) may be entitled to assert and/or recover related to Catholic Health

 System, Inc., Mercy Hospital of Buffalo, Sisters of Charity Hospital of Buffalo, New York,

 Kenmore Mercy Hospital, Mount St. Mary's Hospital of Niagara Falls, Altus Management, LLC

 and their subsidiaries and affiliates, but specifically excluding any such claims or causes of

 action related to amounts on the Receivables Schedule."

                                                ~~




                                                                                                3380672.6
